PHILLIPS, Judge.
Following proceedings through the proper administrative channels the State Personnel Commission affirmed the dismissal of petitioner from his employment with the North Carolina State Highway Patrol, but awarded him back pay for a certain period and costs, including attorneys fees, in the total amount of $8,037.03. Petitioner appealed the costs and attorneys fees award to the Superior Court of Wake County, which increased the allowance to $17,000. Respondent’s appeal questions only the increase.
Respondent contends that the court’s modification of the award is erroneous because no findings of fact were made and the costs and fees allowed are excessive. Neither contention has merit. Under the express provisions of G.S. 126-41 the Commission’s award of *573costs and attorneys fees was reviewable, the court had the authority to reverse or modify the award if found to be inadequate, and appellate tribunals with the authority to modify administrative decisions are not required to make findings of fact. Shepherd v. Consolidated Judicial Retirement System, 89 N.C. App. 560, 366 S.E.2d 604 (1988). In this instance the court determined that the Commission’s award was inadequate and it is enough that the record, which contains an itemization of counsel’s various services, supports that determination.
Affirmed.
Judges Johnson and Parker concur.